DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190092461 A1 Duffy; Michael J. et al.
1.	Regarding claim 1, Duffy teaches a propeller assembly (fig. 1, element 110), comprising: a coupling shaft that extends along a propeller rotation axis (fig. 9, element 902); a plurality of stacked propellers including at least a first propeller and a second propeller axis (fig. 8 elements 604, 605) that are configured to pivot with respect to one another about the propeller rotation (fig. 13, element 1330), each of the first propeller and the second propeller being operatively coupled to the coupling shaft (fig. 8) and including a propeller hub (see annotated figure 12) and two propeller blades extending radially away from the propeller hub (fig. 12), each propeller blade extending along a respective blade longitudinal axis (para 0069, “…long axis of rotor blade 605 and a long axis of rotor blade 604”) ; and a 
[AltContent: textbox (Propeller hub)][AltContent: arrow]
    PNG
    media_image1.png
    300
    544
    media_image1.png
    Greyscale


3.	Regarding claim 3, Duffy teaches 	the propeller assembly of claim 1, wherein the coupling assembly includes: a first propeller mount that is fixedly coupled to the first propeller (fig. 9, elements 934 equal to propeller mount); a second propeller mount that is fixedly coupled to the second propeller (fig. 9, elements 924); and a plurality of mount coupling mechanisms (fig. 9 elements 940, 928 equal to plurality of mount coupling mechanisms), each mount coupling mechanism operatively interconnecting the first propeller mount and the second propeller mount (fig. 9 element 940, 928 operatively connected to elements 934, 924) ; wherein each of the first propeller mount and the second propeller mount includes: a respective mount hub that is coaxial with the propeller rotation axis (fig. 9, element 930); and a respective plurality of mount arms extending radially away from the mount hub (fig. 9, elements 935, 936, 925, 926).
4.	Regarding claim 13, Duffy teaches the propeller assembly of claim 1, wherein the plurality of stacked propellers further includes a third propeller (fig. 28, element 2802); wherein the coupling assembly is a first coupling assembly (fig. 9, element 924); and wherein the propeller assembly further includes a second coupling assembly operatively coupled to each of the second propeller and the third propeller (fig. 9, element 934).
5.	Regarding claim 14, Duffy teaches the propeller assembly of claim 1, wherein the plurality of stacked propellers includes a lower propeller that is positioned below each other stacked propeller of the plurality of stacked propellers (fig. 29, element 605) and an upper propeller that is positioned above each other stacked propeller of the plurality of stacked propellers (fig. 29, element 2802); wherein one of the lower propeller and the upper propeller is fixedly coupled to the coupling shaft (fig. 30, element 
6.	Regarding claim 15, Duffy teaches the propeller assembly of claim 1, wherein the plurality of stacked propellers includes a lower propeller that is positioned below each other stacked propeller of the plurality of stacked propellers (fig. 29, element 605), an upper propeller that is positioned above each other stacked propeller of the plurality of stacked propellers (fig. 29, element 2802), and one or more intermediate propellers positioned between the lower propeller and the upper propeller (fig. 29, element 604); wherein one of the intermediate propellers is fixedly coupled to the coupling shaft (fig. 29 indicates shaft through element 604); and wherein each other stacked propeller of the plurality of stacked propellers is configured to pivot with respect to the coupling shaft (fig. 28 and 29 rotation).
7.	Regarding claim 16, Duffy teaches an aircraft (fig. 1. Element 100), comprising: a fuselage (fig. 1, element 102); and one or more propeller assemblies operatively coupled to the fuselage (fig. 1, element 110); wherein each of the one or more propeller assemblies includes: a coupling shaft that extends along a propeller rotation axis (fig. 9, element 902); a plurality of stacked propellers including at least a first propeller and a second propeller that are configured to pivot with respect to one another about the propeller rotation axis (fig. 9, element 902), each of the first propeller and the second propeller being operatively coupled to the coupling shaft (fig. 8) and including a propeller hub (see annotated figure 12) and two propeller blades extending radially away from the propeller hub (fig. 12), each propeller blade extending along a respective blade longitudinal axis (para 0069, “…long axis of rotor blade 605 and a long axis of rotor blade 604”); and a coupling assembly operatively coupled to each of the first propeller and the second propeller and configured to rotate about the propeller rotation axis (fig. 9, elements 924, 934); wherein the coupling assembly is configured to transition between a plurality of pivotal configurations (figs 10-11); wherein each of the plurality of pivotal configurations is characterized by a blade offset angle defined between the blade longitudinal axis of a given propeller blade of the first 
[AltContent: arrow][AltContent: textbox (Propeller hub)]
    PNG
    media_image1.png
    300
    544
    media_image1.png
    Greyscale

8.	Regarding claim 17, Duffy teaches the aircraft of claim 16, further comprising: one or more wings operatively coupled to the fuselage (fig. 1, element 104); and one or more forward thrust generators configured to generate a forward thrust that is directed at least substantially parallel to a ground surface during operative use of the aircraft (fig. 1, element 108).
.

Allowable Subject Matter
Claims 4- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642